           Case 5:20-fj-00003-G Document 25 Filed 03/31/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

PHARMERICA EAST, LLC                          )
d/b/a PharMerica,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. 20-FJ-3-G
                                              )
HEALTHLINK OF VIRGINIA                        )
SHORES, LLC                                   )
d/b/a Beacon Shores Nursing &                 )
Rehabilitation Center,                        )
                                              )
       Defendant.                             )

                                         ORDER

       On February 20, 2020, a Judgment1 was rendered in the United States District Court

for the Eastern District of Virginia in favor of Plaintiff PharMerica East, LLC d/b/a

PharMerica (“PharMerica”) and against Defendant HealthLink of Virginia Shores, LLC

d/b/a Beacon Shores Nursing & Rehabilitation Center (“HealthLink”) in Civil Action No.

2:19cv456. PharMerica thereafter registered and filed the Judgment in this Court, and the

matter was referred to Magistrate Judge Gary M. Purcell for consideration of postjudgment

collection matters in accordance with 28 U.S.C. § 636.

       On December 21, 2020, a Garnishment Summons was issued on the Judgment to

Garnishee Bank of Oklahoma, see Doc. No. 15. Bank of Oklahoma duly answered (Doc.



1
  The Judgment against HealthLink is in the amount of $158,746.39 for unpaid invoices
and accrued interest through October 11, 2019, plus $69,212 in lost profits, attorney’s fees
and costs of $12,536.19, plus prejudgment interest, and postjudgment interest at the rate of
1.59%.
           Case 5:20-fj-00003-G Document 25 Filed 03/31/21 Page 2 of 3




No. 17), stating that it was holding $26,351.97 in an account in the name of HealthLink of

Virginia Shores, LLC (the “HealthLink Account”). PharMerica then filed a Motion to

Declare Ownership (Doc. No. 19) of the funds being held in the HealthLink Account. In

addition, an entity identifying itself as The Citadel Virginia Beach, LLC, appearing through

counsel, filed an Objection to the garnishment, claiming it is the rightful owner of

$23,851.44 of the funds in the HealthLink Account. See Doc. No. 21; see also Doc. No.

23 (PharMerica’s response to Objection).

       On February 24, 2021, Judge Purcell issued a Report and Recommendation (“R. &

R.” (Doc. No. 24)) recommending that PharMerica’s Motion to Declare Ownership be

granted to find that HealthLink is the owner of all funds being held in the HealthLink

Account and that the Court direct Bank of Oklahoma to release those funds to PharMerica

pursuant to the Garnishment Summons of December 21, 2020. See id. at 3-4. The R. &

R. advised the parties of their right to file objections by March 16, 2021. Judge Purcell

also advised that a failure to timely object would constitute a waiver of the right to appellate

review of the factual findings and legal conclusions contained in the R. & R. See id. at 4.

       As of this date, no party or entity has filed an objection to the R. & R.

                                       CONCLUSION

       Accordingly, the Report and Recommendation of February 24, 2021 (Doc. No. 24)

is ADOPTED in its entirety. The Motion to Declare Ownership filed by PharMerica East,

LLC d/b/a PharMerica (Doc. No. 19) is GRANTED. Garnishee Bank of Oklahoma is

directed to pay the total sum of $26,351.97 held in the account in the name of HealthLink

of Virginia Shores, LLC, to the attorney for PharMerica East, LLC d/b/a PharMerica


                                               2
           Case 5:20-fj-00003-G Document 25 Filed 03/31/21 Page 3 of 3




pursuant to the Garnishment Summons issued December 21, 2020, and the Answer filed

thereto.

       IT IS SO ORDERED this 31st day of March, 2021.




                                        3
